NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN ESTELA ALVAREZ-MENJIVAR; No. 16-71661
EDGARDO VLADIMIR RODRIGUEZ-
ALVAREZ,                       Agency Nos. A202-001-947
                                            A202-001-948
           Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Karen Estela Alvarez-Menjivar, and her son, Edgardo Vladimir Rodriguez-

Alvarez, natives and citizens of El Salvador, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

        Substantial evidence supports the agency’s determination that the harm

petitioners experienced did not rise to the level of persecution. See Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel

finding that harm rises to the level of persecution where perpetrators took no

violent actions against the petitioner or his family beyond threats). Substantial

evidence also supports the conclusion that petitioners did not establish a well-

founded fear of future persecution. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th

Cir. 2006) (petitioner failed to present “compelling, objective evidence

demonstrating a well-founded fear of persecution”). Thus, petitioners’ asylum

claims fail.

        Because petitioners failed to establish eligibility for asylum, in this case they

did not establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190.

        Substantial evidence also supports the agency’s denial of CAT relief because

petitioners did not establish that it is more likely than not they would be tortured by


                                            2                                     16-71661
or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record petitioners’ contentions that the

agency failed to consider evidence or otherwise erred in its analysis.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                  16-71661